LAW OFFICES OF GARY L. BLUM 3 SUITE 603 LOS ANGELES, CALIFORNIA 90010 GARY L. BLUMTELEPHONE: (213) 381-7450 EMAIL: gblum@gblumlaw.comFACSIMILE: (213) 384-1035 July 11, 2014 Ms. Mara Ransom SECURITIES AND EXCHANGE COMMISSION treet, N.E. Washington, DC 20549 Re:Frozen Food Gift Group, Inc. Response to comment letter dated June 30, 2014 Form 8-K Filed March 28, 2014 Response dated June 2, 2014 Response dated June 23, 2014 File No. 000-54597 Dear Ms. Ransom: I am requesting that Frozen Food Gift Group, Inc. be granted an extension of ten (10) business days from July 14, 2014 (the end date of the ten business days granted to respond to your letter of June 30, 2014) to respond to your comment letter dated June 30, 2014. We are preparing additional affidavits that will be submitted to the SEC shortly. Sincerely yours, /s/ Gary L. Blum Law Offices of Gary L. Blum cc: T. Covey
